Citation Nr: 1119414	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2010) based upon convalescence from a coronary artery bypass graft (CABG) performed in December 2007.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected arteriosclerotic heart disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to December 1989.  He received the Combat Infantryman Badge, in connection with his service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied the Veteran's claim for service connection for sleep apnea.  This rating decision also denied his claim for a temporary total rating based upon treatment for a service-connected condition was also denied.

Jurisdiction over these matters was transferred to the North Little Rock, Arkansas RO immediately after the issuance of the May 2009 rating decision.

The Veteran testified before the undersigned at a November 2010 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claims on appeal was submitted in November 2010 and subsequent to the issuance of the February 2010 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran underwent a CABG in December 2007 at facility that was not a part of VA or the uniformed services, as a result of his service-connected coronary atherosclerosis.

2.  The December 2007 heart surgery required a period of convalescence until March 28, 2008.

3.  The Veteran's claim for temporary total rating for convalescence was received on January 30, 2009.

4.  The Veteran's obstructive sleep apnea is not the result of a disease or injury in service or a service-connected disease or disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total rating based upon convalescence from a CABG performed in December 2007 have not been met.  38 U.S.C.A. §§ 3.157, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.30, 3.400(o) (2010).

2.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with VCAA notice in a March 2009 letter.  This letter informed him of the evidence required to substantiate his claim for service connection for a sleep apnea on a direct and secondary basis and for a temporary total rating.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter was provided prior to the initial adjudication of the Veteran's claim.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the March 2009 letter, prior to the initial adjudication of the Veteran's claim.  The letter also contained notice for increased ratings as required by Vazques-Flores v. Peake, 22 Vet. App. 37 (2008); vacated in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(4).  

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records and various private treatment records have been obtained.  The Veteran has not completed the appropriate authorization form to allow VA to obtain additional treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).    

An examination is not required with regard to the claim for temporary total rating, because there is no dispute as to when the period of convalescence began or ended.  The Veteran's testimony and the clinical record shows that he underwent coronary artery bypass grafting on December 13, 2007 and was released to return to work on March 28, 2008.

No examination has been conducted with regard to the Veteran's claim for service connection for sleep apnea.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

There is no evidence of sleep apnea in service, nor is there evidence of a continuity of symptomatology.  Clinical evidence of record establishes that the Veteran had been diagnosed with sleep apnea many years after service and he has not alleged a continuity of cervical symptomatology.  There is no other evidence of a continuity of symptomatology or of a link between the claimed disability and service.  

The Veteran has contended that sleep apnea is secondary to the service connected heart disease.  His assertion of such a relationship, standing alone, is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  There is no other evidence of such a relationship.  The evidence, thus, does not show that current sleep apnea that may be related to service, including a service-connected disability.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the February 2011 hearing, the undersigned identified the issues and inquired as to whether any of the Veteran's treatment providers had linked his sleep apnea to service and suggested the submission of such an opinion.  The record was held open for an additional 30 days to allow the submission of such evidence.  The Board therefore concludes that it has fulfilled its duties under Bryant.

As the Veteran has not indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Temporary Total Rating Criteria

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id.

Extensions of one, two, or three months beyond the initial three months may be made by applying the same criteria.  Id.

The Court has held that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400.

Under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h)(2) (2010).  A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated.  38 C.F.R. § 3.400(o).


Temporary Total Rating Analysis

The Veteran contends that he is entitled to a temporary total rating for the period of convalescence following his December 2007 triple CABG as the termination of this period (i.e., March 2008) would be within one year of his date of claim.

The Veteran's claim for temporary total rating was received by VA on January 30, 2009.

A December 18, 2007 discharge summary indicates that the Veteran had undergone a triple CABG due to severe three vessel coronary artery disease at the Baptist Health Medical Center in North Little Rock, Arkansas.  The bypass was performed on December 13, 2007.  He had been hospitalized for five days.  The records pertaining to this hospitalization were received after the Veteran's claim for temporary total rating.

In a January 2008 statement Dr. J. R., the Veteran's private physician, indicated that he should be excused from work until March 28, 2008 due to his December 2007 heart surgery.  This statement was received on November 17, 2010.

During his November 2010 hearing, the Veteran essentially testified that he had been cleared to return to work following his CABG in March 2008.

The Veteran's claim has been denied because his claim was received more than one year after his surgery, which has been recognized as the date entitlement arose.  As such, the effective date for entitlement would be the date of his claim in January 2009; but entitlement to payment for the temporary total rating would have already ceased prior to the effective date and no benefit would be payable.  38 C.F.R. § 3.400(o).  

Although, the report of his hospitalization could be considered an informal claim, the record is not from a VA or uniformed services facility.  As such, the date of the claim would the date of the receipt of the records, not when they were created.  38 C.F.R. § 3.157(b)(2)-(3) (2010).

On the other hand, the undisputed evidence shows that the Veteran's period of convalescence extended to March 28, 2008.  As the Veteran has pointed out, this is less than one year before the date of his claim.  Entitlement; however, arose with the Veteran's surgery, and discharge from hospitalization.  As this was more than one year prior to his claim, the effective date would be the date of the claim, January 30, 2010.  Entitlement to the benefit would have already ended by this point; because the undisputed evidence is that the Veteran returned to work and was no longer in need of convalescence as of March 28, 2008.  

No benefit could be paid because entitlement had ended prior to the effective date.  38 C.F.R. § 3.400(o).  Thus, as a matter of law, payment of a temporary total rating for convalescence must be denied.


Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection is provided for a disability, which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

Obstructive Sleep Apnea

The Veteran contends that he suffers from obstructive sleep apnea as a result of his service-connected cardiac disability.

Service treatment records, including the examination and Veteran's report of medical history for separation, are negative for any complaints, treatments or diagnoses related to sleep apnea.

VA treatment and examination records dated from January 1990 September 2001 make no mention of sleep apnea or a sleep disorder.

A July 1990 Decision Review Officer (DRO) hearing was negative for complaints or other testimony related to sleep apnea.

The December 2007 discharge summary from Baptist Health Medical Center does not mention sleep apnea or a sleep disorder.

A March 2008 private treatment note reflects the Veteran's reports of daytime somnolence.  An overnight polysomnogram reveals occasional obstructive and partial obstructive events resulting in oxygen desaturations and the disruption of sleep architecture.  The findings were diagnostic for mild obstructive sleep apnea.  It was noted that "untreated obstructive sleep apnea can contribute to hypertension, stroke and heart disease."  

A repeat overnight polysomnogram was conducted in April 2008 to determine the optimal pressure required to treat the Veteran's obstructive sleep apnea with a continuous positive airway pressure (CPAP) machine.

A March 2009 VA cardiac examination noted that the Veteran had undergone a coronary stent three or four years ago and a triple CBAG in December 2007.

During his November 2010 hearing, the Veteran testified that he was diagnosed with sleep apnea after his December 2007 heart surgery but was told it should have been conducted prior to this surgery.  His treating physicians had never linked his sleep apnea to his heart disability.

The Veteran has a current disability has he has been diagnosed as having obstructive sleep apnea.  In order for the Veteran's current obstructive sleep apnea to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shedden and Hickson, supra.  

No such evidence has been received.  The clinical evidence is negative for obstructive sleep apnea until 2008, more than nine years service discharge and the Veteran does not contend that sleep apnea was directly incurred in service.  He has not alleged, and the clinical evidence does not establish, a continuity of symptomatology or a direct link to service.

The Veteran does contend that sleep apnea is the result of his service connected heart disease.  Although the March 2008 private treatment note indicated that untreated obstructive sleep apnea could cause or contribute to heart disease, there was no indication that heart disease could cause sleep apnea.  No opinion regarding the etiology of the Veteran's obstructive sleep apnea was provided. 

There is no other competent opinion linking sleep apnea to the service connected heart disease.  The Veteran is not competent to opine that his obstructive sleep apnea was the result of his service-connected heart disease, as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of his obstructive sleep apnea and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question and his statements asserting a relationship between his obstructive sleep apnea and his service, including his service-connected heart disability, are not probative as to this question.

As the preponderance of the evidence is against a link between the Veteran's obstructive sleep apnea and a disease or injury in service or a service-connected disability, the weight of the evidence is against his claim for service connection.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a CABG performed in December 2007 is denied.

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected arteriosclerotic heart disease is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


